     Case 2:18-cv-02672-MCE-DB Document 51 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT C. TURNER,                                No. 2:18-cv-2672 MCE DB P
12                      Plaintiff,
13           v.                                        ORDER
14    ANISE ADAMS, et al.,
15                      Defendants.
16

17          Defendants seeks a third extension of the deadlines for completing discovery and filing

18   dispositive motions. Defendants state that, as of September 25, 2020, the California Health Care

19   Facility (“CHCF”), where plaintiff is incarcerated, does not have approval from the Department

20   of Corrections and Rehabilitation to conduct depositions of prisoners in-person or by video-tape.

21   Defendants seek a 90-day extension of time. This court finds good cause for an extension of time

22   but defendants do not explain why 90 days is required. This court finds a 60-day extension of

23   time warranted. IF CHCF continues to be unable to accommodate prisoner depositions by video-

24   tape or similar technology, defendants may seek a further extension of time.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Defendants’ third motion for an extension of the discovery and dispositive motions

27   deadlines (ECF No. 50) is granted in part.

28   ////
                                                      1
     Case 2:18-cv-02672-MCE-DB Document 51 Filed 10/02/20 Page 2 of 2

 1            2. The discovery deadline is continued through December 10, 2020. The dispositive

 2   motion deadline is continued through March 10, 2021. All other aspects of the court’s December

 3   12, 2019 Discovery and Scheduling Order (ECF No. 31) shall remain in effect.

 4   Dated: October 1, 2020

 5

 6

 7

 8

 9

10

11

12

13   DLB:9
     DB/prisoner-civil rights/turn2672.dso eot(3)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
